Exhibit 10.1

TRANSITION AGREEMENT

AND GENERAL RELEASE

THIS AGREEMENT, made and entered into as of this 11th day of December, 2007, by
and between Radian Group Inc. a Delaware corporation (hereinafter “Radian” or
the “Company”), and Mark Casale (“Executive”), reads as follows:

I. BACKGROUND

A. The Company currently employs Executive. The Company and Executive have
mutually agreed to terminate Executive’s employment with the Company effective
December 31, 2007 (the “Termination Date”). The Company and Executive agree that
between November 1, 2007 and the Termination Date, Executive shall continue as
an employee of the Company as set forth below.

B. In appreciation for Executive’s service to the Company and in exchange for
all of Executive’s undertakings in this Agreement, the Company and Executive
wish to enter into an agreement to (i) provide releases by Executive and the
Company as to claims that might be asserted by the Executive or the Company, as
further described herein, and (ii) assuming that Executive complies with,
executes, and does not revoke this Agreement and the Second Release, as defined
below, provide Executive with the benefits and entitlements as provided herein.

II. SUBSTANTIVE PROVISIONS

In consideration of the mutual promises contained in this Agreement, the Company
and Executive, intending to be legally bound, agree as follows:

1. Executive’s employment with the Company shall terminate on the Termination
Date. Executive shall continue as an employee of the Company until the
Termination Date and shall perform such services as the Company may reasonably
request to provide an orderly transition until the Termination Date. On
November 1, 2007, Executive shall relinquish the title of President, Radian
Guaranty, and shall cease to serve as an executive officer of the Company or an
officer or director of any subsidiaries. Executive shall not be required to be
at work in his office after November 1, 2007. Executive shall perform his duties
from another location and shall be reasonably available by telephone and email.

(a) Through the Termination Date, Executive shall continue to receive his
current base salary, at the monthly rate (prior to any deductions) in effect for
Executive on the date of this Agreement, in regular payroll installments.

(b) Through the Termination Date, Executive shall continue to be subject to, and
eligible for, all of the Company’s regular benefits and perquisites, policies
and programs for executives generally; provided that, except as provided in
subsection (f) below, Executive shall not be entitled to receive any bonus
compensation or other incentive compensation with respect to his employment with
the Company before or after the date of this Agreement.



--------------------------------------------------------------------------------

(c) Through the Termination Date, Executive shall continue to vest in all equity
grants made to him prior to the date of this Agreement but shall not be eligible
for any additional grants after the date of this Agreement.

(d) As soon as practicable after the Termination Date, Executive shall receive
conversion rights under those welfare benefit plans of the Company in which he
participated and which provide for such rights, and Executive shall be entitled
to COBRA health care continuation coverage under section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”). All other employee and executive
benefits not so converted shall cease on the Termination Date.

(e) As soon as practicable after the Termination Date, Executive shall be paid
for all unused personal and vacation time.

(f) If Executive complies with all the terms of this Agreement (including
without limitation continuing in employment through the Termination Date and
complying with Sections 4, 5, 6, 7 and 8 below) and Executive executes and does
not revoke the Second Release, as described in Section 7 below, Executive shall
receive the following after the Termination Date:

(i) Executive shall receive a lump sum 2007 bonus payment of $100,000 within 30
days following the Termination Date.

(ii) During the period beginning on the first business day following the
Termination Date and ending on October 31, 2009 (the “Severance Period”),
Executive shall receive monthly severance payments of $31,250 per month, which
shall commence within 30 days following the Termination Date and shall be paid
in regular payroll installments.

(iii) During the Severance Period, until Executive is eligible for health
insurance coverage from a subsequent employer (including through
self-employment), if Executive elects COBRA health care continuation coverage
under the Company’s health plan, Executive shall receive monthly reimbursement
of his COBRA health care continuation coverage monthly premium paid under the
Company’s health plan; the reimbursement shall commence within 30 days following
the Termination Date and shall be paid on the first payroll date of each month.

(iv) The 18,000 shares of restricted stock that Executive currently holds shall
become fully vested on the date on which this Agreement is executed; provided,
however, that the shares (net of tax withholding, as described below) shall be
held by the Company, and may not be transferred by Executive, until October 31,
2009. Executive understands that the shares will be taxable on the date on which
this Agreement is executed, and the Company has agreed that shares will be
withheld to satisfy the minimum tax withholding requirements. If Executive
complies with all the terms of this Agreement, the Company shall deliver the
shares (net of the tax withholding) to Executive within 10 days after
October 31, 2009. If Executive breaches any provision of this Agreement, the
shares will be immediately forfeited and will not be delivered to Executive on
October 31, 2009.

 

2



--------------------------------------------------------------------------------

(v) Executive is eligible for executive outplacement services, for up to 12
months after the Termination Date, and not to exceed a maximum of $25,000 in
cost. These services will be paid for by the Company.

Except to the extent provided in Section 7(a) below, all payments and benefits
due in accordance with the terms of this Section 1 shall be made to Executive
(or his estate) regardless of whether he dies or becomes disabled following the
date of this Agreement and prior to payment being made. In addition to the
foregoing, and not conditioned on the execution of this Agreement, Executive
shall receive all benefits due under any employee benefit plans or programs
under which Executive participated and under which Executive has accrued and
become or may become entitled to benefits (other than under any Company
separation or severance plan or programs), in accordance with the terms of the
applicable plan or program and applicable law. All payments under this Agreement
are subject to applicable tax withholding. Executive is solely responsible for
all taxes arising in connection with this Agreement.

2. Executive and the Company agree that the change in control agreement between
Executive and the Company dated November 9, 2004 (the “CIC Agreement”) will
terminate and be of no further force or effect as of November 1, 2007.

3. Executive agrees and acknowledges that the Company, on a timely basis, has
paid, or agreed to pay, to Executive all other amounts due and owing based on
his prior services and that the Company has no obligation, contractual or
otherwise to Executive, except as provided herein, nor does it have any
obligation to hire, rehire or re-employ Executive after the Termination Date.
Executive acknowledges that the Company is not required to enter into this
Agreement and that the provisions of this Agreement will provide Executive with
payments and benefits that are in excess of that to which Executive otherwise
would have been entitled.

4. (a) Until the Termination Date, Executive shall have no other employment or
consulting relationships. Executive hereby agrees that through the Termination
Date and during the six-month period following the Termination Date, (i) he will
not, without the Company’s express written consent, be employed by, associated
with or otherwise engaged (directly or indirectly) with any of the following
companies (all of whose primary business involves providing mortgage insurance
or financial guaranty to financial institutions): Genworth Financial, PMI or
MGIC (or their respective successors), and (ii) he will not, either directly or
through others, solicit, divert or appropriate, or attempt to solicit, divert or
appropriate any customer or actively sought prospective customer of the Company
for the purpose of providing such customer or actively sought prospective
customer with services or products competitive with those offered by the Company
on the Termination Date. Executive agrees that his covenants set forth in this
Section 4 extend throughout the United States.

(b) For purposes of this Section 4, Section 5, Section 6, Section 7 and
Section 8, the term “Company” shall be deemed to include Radian and the
subsidiaries and affiliates of Radian.

 

3



--------------------------------------------------------------------------------

5. (a) For purposes of this Agreement, Executive acknowledges and agrees that
the terms “Confidential Information” and “Trade Secrets” shall mean information
that the Company owns or possesses, that it uses or is potentially useful in its
business, that it treats as proprietary, private or confidential, and that is
not generally known to the public, including confidential information as
described in the Company’s Code of Conduct in effect on the Termination Date;
provided, however, that the terms “Confidential Information” and “Trade Secrets”
shall not include information which: (i) was known to Executive prior to his
initial employment with the Company; or (ii) is or becomes a part of the public
domain through no wrongful act of Executive; or (iii) is rightfully obtained by
Executive from a third party and is not governed by a confidentiality agreement
or similar restrictions; or (iv) is required to be disclosed pursuant to an
order of a court or government agency or authority (provided that in the event
any such order is received by Executive, Executive notifies the Company in
writing within two business days of Executive’s receipt of such order).
Executive further acknowledges that Executive’s relationship with the Company is
one of confidence and trust such that Executive has in the past been, and may in
the future be, privy to Confidential Information and Trade Secrets of the
Company.

(b) Executive covenants and agrees that during Executive’s employment by the
Company and at all times thereafter, Executive shall keep all Confidential
Information and Trade Secrets strictly confidential, and Executive shall
safeguard the Confidential Information and Trade Secrets from exposure to, or
appropriation by, unauthorized persons, and Executive shall not, without the
prior written consent of the Company, divulge, reveal, report, publish, transfer
or use, for any purpose whatsoever, such Confidential Information and Trade
Secrets, except as may be required by law or in any judicial or administrative
proceeding. Executive also covenants and agrees that he will comply with the
applicable requirements of the Company’s Code of Conduct.

(c) Executive covenants and agrees that during Executive’s employment by the
Company and for a period of six months following the Termination Date, Executive
shall not, directly or indirectly, for the benefit of any person, solicit, aid
in solicitation of, induce, encourage or in any way cause any employee of the
Company to leave the employ of the Company.

(d) Executive covenants and agrees that during Executive’s employment by the
Company and at all times thereafter, Executive will not in any way disparage the
Company, its principals, shareholders, officers, directors, employees, agents
and related entities in any way, including, but not limited to, its name,
business reputation or business practices. The Company agrees that it will not
disparage Executive in any way.

(e) Executive covenants and agrees that during Executive’s employment by the
Company and for a period of six months following the Termination Date, without
the prior written consent of the Board of Directors of the Company, Executive
shall not (directly or indirectly, through one or more intermediaries or in any
other consulting capacity) (i) purchase, offer or agree to purchase, or announce
an intention to purchase, directly or indirectly, any voting securities or
assets of the Company in excess of 5% of the outstanding common stock of the
Company; (ii) make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” to vote or “consents” (as such terms are used in the
rules and regulations of the

 

4



--------------------------------------------------------------------------------

Securities and Exchange Commission) or seek to advise or influence any person
with respect to the voting of any voting securities of the Company or any
subsidiary thereof; (iii) initiate or support, directly or indirectly, any
stockholder proposal with respect to the Company; (iv) directly or indirectly
make any public announcement with respect to, or submit a proposal for, or offer
of (with or without conditions) any extraordinary transaction involving the
Company or its securities or assets or any subsidiary thereof, or of any
successor to or person in control of the Company or any of its businesses, or
any assets of the Company or any subsidiary or division thereof or of any such
successor or controlling person; (v) seek or propose to influence or control the
Company’s management or policies; (vi) seek to negotiate or influence the terms
and conditions of employment of employees of the Company or any agreement of
collective bargaining with employees of the Company or (vii) form, join or in
any way participate in a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) in connection
with any of the foregoing. Nothing contained herein shall restrict Executive
from making a cash tender offer for all of the outstanding capital stock of the
Company after such time as both (i) a third party has commenced, within the
meaning of Rule 14d-2 of the Exchange Act, a cash tender offer for the capital
stock of the Company at a lower price and (ii) the Company has recommended to
its stockholders that they accept such offer.

(f) Immediately after the date of this Agreement, upon the Termination Date, and
at any earlier time the Company requests, Executive will deliver to the person
designated by the Company all originals and copies of all documents and other
property of the Company in the Executive’s possession, under the Executive’s
control or to which the Executive may have access.

6. (a) Executive acknowledges and agrees that the restrictions contained in
Sections 4 and 5 are reasonable and necessary to protect and preserve the
legitimate interests, properties, goodwill and business of the Company, that the
Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Company should
Executive breach the provisions of that Section. Executive represents and
acknowledges that (i) Executive has been advised by the Company to consult
Executive’s own legal counsel in respect of this Agreement, and (ii) that
Executive has had full opportunity, prior to execution of this Agreement, to
review thoroughly this Agreement with Executive’s counsel.

(b) Executive further acknowledges and agrees that a breach of the restrictions
in Sections 4 and 5 cannot be adequately compensated by monetary damages.
Executive agrees that, in addition to monetary damages, the Company shall be
entitled to (i) preliminary and permanent injunctive relief, without the
necessity of proving actual damages, and (ii) an equitable accounting of all
earnings, profits and other benefits arising from any violation of Section 4 or
5, which rights shall be cumulative and in addition to any other rights or
remedies to which the Company may be entitled. In the event that the provisions
of Section 4 or 5 should ever be adjudicated to exceed the limitations permitted
by applicable law in any jurisdiction, it is the intention of the parties that
the provision shall be amended to the extent of the maximum limitations
permitted by applicable law, that such amendment shall apply only within the
jurisdiction of the court that made such adjudication and that the provision
otherwise be enforced to the maximum extent permitted by law.

 

5



--------------------------------------------------------------------------------

(c) If Executive breaches his obligations under Section 4 or 5, he agrees that
suit may be brought, and that he consents to personal jurisdiction, in the
United States District Court for the Eastern District of Pennsylvania, or if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Philadelphia, Pennsylvania, Executive consents
to the non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and Executive waives any objection which he may have to the laying
of venue of any such suit, action or proceeding in any such court. Executive
also irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers. If Executive breaches any provision of this
Agreement, all payments under Section 1(f) shall immediately cease.

7. (a) For and in consideration of the benefits to be paid pursuant to this
Agreement, and intending to be legally bound, Executive does hereby REMISE,
RELEASE, AND FOREVER DISCHARGE the Company and each of its past or present
subsidiaries and affiliates, its and their past or present officers, directors,
stockholders, employees and agents, their respective successors and assigns,
heirs, executors and administrators, the pension and employee benefit plans of
the Company, or of its past or present subsidiaries or affiliates, and the past
or present trustees, administrators, agents, or employees of the pension and
employee benefit plans (hereinafter in this Agreement collectively included
within the term the “Company”), acting in any capacity whatsoever, of and from
any and all manner of actions and causes of actions, suits, debts, claims and
demands whatsoever in law or in equity, which Executive ever had, now has, or
hereafter may have, or which Executive’s heirs, executors or administrators
hereafter may have, by reason of any matter, cause or thing whatsoever from the
beginning of Executive’s employment with the Company to the date of this
Agreement and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to Executive’s employment
relationship and the termination of Executive’s employment relationship with the
Company, including but not limited to, any claims which have been asserted,
could have been asserted, or could be asserted now or in the future under any
federal, state or local laws, including any claims under the Pennsylvania Human
Relations Act, 43 PA. C.S.A. §§ 951 et seq., as amended, the Rehabilitation Act
of 1973, 29 USC §§ 701 et seq., as amended, Title VII of the Civil Rights Act of
1964, 42 USC §§ 2000e et seq., as amended, the Civil Rights Act of 1991, 2 USC
§§ 60 et seq., as applicable, the Age Discrimination in Employment Act of 1967,
29 USC §§ 621 et seq., as amended ( “ADEA”), the Americans with Disabilities
Act, 29 USC §§ 706 et seq., and the Employee Retirement Income Security Act of
1974, 29 USC §§ 301 et seq., as amended, any contracts between the Company and
Executive and any common law claims now or hereafter recognized and all claims
for counsel fees and costs. As further consideration for the obligations of the
Company to Executive under Section 1(f) above (which obligations shall be null
and void if he does not do so), Executive also agrees to execute an additional
release to the Company, as set forth in Appendix A, as of the Termination Date
(the “Second Release”), and Executive agrees that the Second Release shall be
executed within 21 days after the Termination Date.

(b) Notwithstanding anything in this Agreement, including, without limitation,
subparagraph (a) hereof, to the contrary, Executive does not waive any breach by
the Company of any provisions hereof and any entitlements under the terms of
this Agreement or under the bylaws of the Company or any insurance policies
purchased by the Company that provide for indemnification for his actions while
an officer or employee of the Company or any of its affiliates. The Company
agrees that the Company’s indemnification obligations to Executive under the
Company’s bylaws shall continue in effect according to their terms.

 

6



--------------------------------------------------------------------------------

(c) For and in consideration of the promises made by Executive pursuant to this
Agreement, and intending to be legally bound, the Company does hereby REMISE,
RELEASE, AND FOREVER DISCHARGE Executive and his heirs and assigns, of and from
any and all manner of actions and causes of actions, suits, debts, claims and
demands whatsoever in law or in equity, which the Company ever had, now has, or
hereafter may have, by reason of any matter, cause or thing whatsoever from the
beginning of Executive’s employment with the Company to the date of this
Agreement and particularly, but without limitation of the foregoing general
terms, any claims arising from or relating in any way to Executive’s employment
relationship and the termination of Executive’s employment relationship with the
Company, including but not limited to, any claims which have been asserted,
could have been asserted, or could be asserted now or in the future under any
federal, state or local laws; provided, however, that the foregoing release
shall not apply to any conduct of Executive that is in breach of his fiduciary
duty to the Company or his obligations under this Agreement or that would
constitute a criminal offense. As further consideration for the promises of
Executive to the Company hereunder, the Company also agrees to execute the
Second Release to the Executive, as set forth in Appendix A, as of the
Termination Date, and the Company agrees that the Second Release shall be
executed within 21 days after the Termination Date.

(d) Executive and the Company expressly waive all of their respective rights
afforded by any statute that expressly limits the effect of a release with
respect to unknown claims. Executive and the Company acknowledge the
significance of this release of unknown claims and the waiver of statutory
protection against a release of unknown claims which provides that a general
release does not extend to claims that the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by it
must have materially affected its settlement with the debtor.

8. Executive also agrees that for a period of 12 months following the
Termination Date, Executive will provide, and that at all times after the date
hereof the Company may similarly provide, a copy of Sections 4 and 5 to any
business or enterprise (i) which Executive may directly or indirectly own,
manage, operate, finance, join, control or of which he may participate in the
ownership, management, operation, financing, or control, or (ii) with which
Executive may be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or otherwise, or in connection with
which Executive may use or permit to be used Executive’s name.

9. Nothing in this Agreement shall prohibit or restrict Executive from
(a) making any disclosure of information required by law, (b) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s designated
legal, compliance or human resource officers, or (c) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.

 

7



--------------------------------------------------------------------------------

10. The parties agree and acknowledge that the agreements by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Company, are not and shall not be construed to be
an admission of any violation of any federal, state or local statute or
regulation, or of any duty owned by the Company to Executive.

11. Executive hereby certifies that he has read the terms of this Agreement,
including the release set forth in Section 7, that he has had the opportunity to
discuss it with his attorney, and that he understands its terms and effects.
Executive acknowledges, further, that he is executing this Agreement of his own
volition with a full understanding of its terms and effects and with the
intention of releasing all claims recited herein in exchange for the
consideration described above, which he acknowledges is adequate and
satisfactory to him. None of the parties named in Section 7, nor their agents,
representatives, or attorneys have made any representations to Executive
concerning the terms or effects of this Agreement other than those contained
herein.

12. Executive hereby acknowledges that he has had the right to consider this
Agreement for a period of 21 days prior to execution. Executive also understands
that he has the right to revoke this Agreement, and the release set forth in
Section 7, for a period of seven days following execution by giving written
notice to the Company at 1601 Market Street, 11th Floor, Philadelphia, PA 19103,
Attention: Executive Vice President and General Counsel, in which event the
provisions of this Agreement shall be null and void (except as provided in
Section 13 below), and the parties shall have the rights, duties, obligations
and remedies afforded by applicable law.

13. Executive acknowledges and agrees that if he revokes this Agreement and the
release set forth in Section 7, (i) Executive’s employment with the Company will
terminate as of December 31, 2007, (ii) Executive will not receive any payments
under this Agreement, (iii) Executive will receive only any amounts due for
services performed through December 31, 2007, and (iii) Executive will be
subject to the confidentiality provisions of the Company’s Code of Conduct as in
effect on the Termination Date.

14. This Agreement may be assigned to any subsidiary, affiliate or successor of
the Company and shall inure to the benefit of and be binding upon the Company
and Executive and the successors and assigns of each; provided, however, that
any assignment by the Company shall not relieve it of its obligation to ensure
the satisfaction of its obligations to Executive as required by Section 1.
Executive may not assign any of his personal undertakings hereunder.

15. This Agreement supersedes all prior agreements, including the CIC Agreement
previously entered into by Executive and the Company, and sets forth the entire
understanding among the parties hereto with respect to the subject matter hereof
and cannot be changed, modified, extended or terminated except upon written
amendment approved and executed by Executive and a member of the Board on behalf
of the Company.

16. In no event shall Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to Executive under
any of the provisions of this Agreement and, except as provided in
Section 1(f)(iii), such amounts shall not be reduced, regardless of whether
Executive obtains other employment.

 

8



--------------------------------------------------------------------------------

17. This Agreement is intended to comply with the requirements of section 409A
of the Code or an exemption from section 409A. Payments under this Agreement
shall be paid under the section 409A “separation pay” exception to the maximum
extent allowable. For purposes of section 409A of the Code, the right to a
series of payments under the Agreement shall be treated as a right to a series
of separate payments. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment.

18. This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Pennsylvania.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

RADIAN GROUP INC.

By:

 

/s/ Robert E. Croner 12/11/07

 

/s/ Frank H. Edwards

   

/s/ Mark A. Casale

Witness     Executive

 

9



--------------------------------------------------------------------------------

APPENDIX A

SECOND RELEASE TO THE COMPANY

In further consideration of compensation and benefits provided to Mark Casale
(“Executive”) pursuant to Section 1(f) of the Agreement between Executive and
Radian Group, Inc. (the “Company”) entered into as of November 1, 2007 (the
“Agreement”), Executive hereby executes this Second Release to the Company
(herein the “Second Release”) and does hereby REMISE, RELEASE, AND FOREVER
DISCHARGE the Company and each of its past or present subsidiaries and
affiliates, its and their past or present officers, directors, stockholders,
employees and agents, their respective successors and assigns, heirs, executors
and administrators, the pension and employee benefit plans of the Company, or of
its past or present subsidiaries or affiliates, and the past or present
trustees, administrators, agents, or employees of the pension and employee
benefit plans (hereinafter collectively included within the term the “Company”),
acting in any capacity whatsoever, of and from any and all manner of actions and
causes of actions, suits, debts, claims and demands whatsoever in law or in
equity, which Executive ever had, now has, or hereafter may have, or which
Executive’s heirs, executors or administrators hereafter may have, by reason of
any matter, cause or thing whatsoever from the beginning of Executive’s
employment with the Company to the date of this Second Release and particularly,
but without limitation of the foregoing general terms, any claims arising from
or relating in any way to Executive’s employment relationship and the
termination of Executive’s employment relationship with the Company, including
but not limited to, any claims which have been asserted, could have been
asserted, or could be asserted now or in the future under any federal, state or
local laws, including any claims under the Pennsylvania Human Relations Act, 43
PA. C.S.A. §§ 951 et seq., as amended, the Rehabilitation Act of 1973, 29 USC §§
701 et seq., as amended, Title VII of the Civil Rights Act of 1964, 42 USC §§
2000e et seq., as amended, the Civil Rights Act of 1991, 2 USC §§ 60 et seq., as
applicable, the Age Discrimination in Employment Act of 1967, 29 USC §§ 621 et
seq., as amended ( “ADEA”), the Americans with Disabilities Act, 29 USC §§ 706
et seq., and the Employee Retirement Income Security Act of 1974, 29 USC §§ 301
et seq., as amended, any contracts between the Company and Executive and any
common law claims now or hereafter recognized and all claims for counsel fees
and costs.

Notwithstanding anything in this Agreement to the contrary, Executive does not
waive breach by the Company of any provision of the Agreement or any
entitlements under the terms of the Agreement or under any other plans or
programs of the Company in which Executive participated and under which
Executive has accrued and become or may become entitled to benefits (other that
under any Company separation or severance plan or programs), in accordance with
the terms of the applicable plan or program and applicable law.

For and in consideration of the promises made by Executive pursuant to the
Agreement, and intending to be legally bound, the Company does hereby REMISE,
RELEASE, AND FOREVER DISCHARGE Executive and his heirs and assigns, of and from
any and all manner of actions and causes of actions, suits, debts, claims and
demands whatsoever in law or in equity,

 

10



--------------------------------------------------------------------------------

which the Company ever had, now has, or hereafter may have, by reason of any
matter, cause or thing whatsoever from the beginning of Executive’s employment
with the Company to the date of this Second Release and particularly, but
without limitation of the foregoing general terms, any claims arising from or
relating in any way to Executive’s employment relationship and the termination
of Executive’s employment relationship with the Company, including but not
limited to, any claims which have been asserted, could have been asserted, or
could be asserted now or in the future under any federal, state or local laws;
provided, however, that the foregoing release shall not apply to any conduct of
Executive that is in breach of his fiduciary duty to the Company or his
obligations under the Agreement or that would constitute a criminal offense.

Executive shall have twenty-one (21) days to execute this Second Release
following his Termination Date. The provisions of Sections 6(a), 11, 12 and 13,
as set forth in the Agreement, are hereby incorporated herein and references
therein to the release shall be deemed to include this Second Release.

The undersigned hereby executed this Second Release as of
                                        .

 

 

Mark Casale

 

Witness RADIAN GROUP, INC. By:  

 

 

11